DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miki et al (EP 2357399).
Regarding claim 1, Miki discloses an optical unit comprising: a plurality of light sources 22; a plurality of first lenses 30 integrally formed, respectively arranged to correspond to each of the light sources, condensing light from the corresponding light sources, and forming corresponding light source images on a predetermined virtual 
Regarding claim 4, the light shielding member 32 in Miki is made of a material having transmissivity (note: all materials have some type of “transmissivity” but Applicant does not specify or define what is meant by “transmissivity”; Examiner submits that light shielding member 32 at least has thermal transmissivity, and alternatively has light transmissivity even if low or of zero transmissivity).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Miki et al (EP 2357399) in view of Yamashita (JP 2018-60129; cited by Applicant on IDS).  

Regarding claims 2-3, the light shielding member 32 in Miki is provided to project from an inside toward a rear surface in a thickness direction of the first lens 30 (see at least Figure 2), but Miki does not specifically teach that the light shielding member form a wedge or inverted wedge shape.  However the formation of wedge and inverted wedge shape reflectors is common in the art and specifically taught in Yamashita (see Yamashita, at least Figures 12 and 14).  Accordingly it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the light shielding member 32 in Miki a wedge or inverted wedge shape as taught by Yamashita in order to provide a wider or narrower beam pattern of a desired brightness and beam spread, and since it has been held that changing the form or shape of prior art parts does not make the claimed invention patentable over the prior art of record (see MPEP 2144.04(IV)(B).  

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875